Title: To Thomas Jefferson from Albert Gallatin, 5 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before
                        5 Oct. 1808]
                  
                  The conduct of the Naval commandant (Porter) is not intelligible. There has already been some conflict between him & the collector. As relates to the prosecution, the President may direct the dist. attorney to discontinue it: or I may write that the party should apply to the Treasury for remission by petition to dist. judge, in the manner pointed out by law. The last mode is the most regular, but would cause a delay of near 3 months; & the case is so clear that I see no difficulty in adopting the first.
                  I also think that Porter should be admonished. His conduct at Malta, & respecting the taking of deserters in Florida, shews that he has not all the qualifications for an independent command.
                  
                     A. G.
                  
               